Title: To Alexander Hamilton from John Clark, Junior, 28 January 1795
From: Clark, John, Jr.
To: Hamilton, Alexander


York Town [Pennsylvania] January 28, 1795. “Your intended resignation of an Office that you have filled with so much honor to yourself, and the United States, has given rise to various conjectures, and much speculation; and it is not for me to enquire your reasons: but, I perceive it will occasion a general promotion in the Treasury Department, and that the Office of Post Master Genl. is yet vacant, and not much solicited for; and impressed with the idea, that I have deserved well of my Country at all times, and particularly on the late trying occasion (which has made me very obnoxious among the Rioters to the Westward, where I have practised the Law hitherto) I have applied to the President to appoint me to fill that office….”
